Judgment, Supreme Court, New York County (Bonnie Wittner, J), rendered June 21, 2002, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of five years probation, unanimously affirmed.
Since defendant did not move to withdraw his plea, and since there is nothing in his plea allocution that would cast doubt on his guilt or on the voluntariness of his plea (see People v Toxey, 86 NY2d 725 [1995]), the court was under no obligation to conduct a sua sponte inquiry into the remarks defendant made at sentencing (see e.g. People v Toussaint, 294 AD2d 129 [2002], lv denied 98 NY2d 732 [2002]). Concur—Buckley, P.J., Tom, Ellerin and Marlow, JJ.